Hall, Judge.
In this automobile death case, the trial court did not err in refusing the plaintiff’s motion for new trial on the grounds that the verdict was contrary to law, the evidence, and the weight of the evidence, since the evidence supported the verdict for the defendant. The evidence did not demand a finding that the defendant could have seen and avoided hitting the plaintiff’s two-year-old child.

Judgment affirmed. Since the judgment complained of in the main appeal is affirmed, it is unnecessary to pass on the cross appeal.


Felton, C. J., and Eberhardt, J., concur.

George A. Bell, for appellant.
Watson, Keenan, Spence Ac Lowe, G. Stuart Watson, for appellee.